Barrett, J. (concurring) :
I "agree with the respondent that, although, under section 507 of the Oode of Civil Procedure, each defense. in ■ an answer must he *455separately stated and numbered, yet it is not necessary that the formal words “as a separate defense” should be used. Their equivalent will answer. It is, indeed, sufficient if the new matter be so stated that these formal words or their equivalent may fairly be implied. In other words, this requirement of section 507 is satisfied when we find in a separately-numbered paragraph an affirmative allegation of exclusively new matter constituting a defense; and this separately-numbered paragraph is complete in itself, and is not combined with denials or references to any other defense. Tested by this rule the demurrer is bad. The 1st paragraph of the answer is a mere admission. Eeither expressly nor impliedly does it purport to be a plea of new matter constituting a defense. The latter observation applies to the 2d paragraph as well. In this 2d paragraph we have both admissions and denials. In connection with the admission there is an affirmative allegation, the tendency of which is to qualify the admission and nullify its .effect. This combination of admission and qualifying allegation is. in no sense a separate defense to the causes of action set forth in the complaint. It is quite clear that the- three paragraphs of the answer were pleaded in their entirety as a single defense. The ¡Daragraphs, it is true, were separately numbered, not,' however, because each is a separate defense, but because each relates to a different phase of the complaint. ;
I, therefore, concur in the reversal.
Van Brunt, P. J., Rumsey, Patterson and O’Brien, JJ., concurred.
Judgment reversed, with costs, with leave to plaintiff to plead over on payment of costs in this court and in the court below.